DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are allowable. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022, and 03/22/2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “1. An electric machine, comprising: a magnet assembly for generating a magnetic field in one of a rotor or a stator having a plurality of wire windings carrying an electric current, the magnet assembly comprising: a plurality of fixed magnets disposed in a ring arrangement, each of the fixed magnets having a north pole and a south pole and arranged within the ring arrangement so that fixed magnets having a north pole faced toward the rotor or stator are alternated with fixed magnets having a south pole faced toward the rotor or stator and a slot is formed therebetween; a plurality of rotatable magnets, each of the rotatable magnets having a north pole and a south pole and disposed within a respective slot formed between a fixed magnet having a north pole faced toward the rotor or stator and a fixed magnet having a south pole faced toward the rotor or stator so that the rotatable magnet may rotate within the slot; and a drive assembly for turning the rotatable magnets within the slots to vary the magnetic field generated by the magnet assembly in the rotor or stator, the drive assembly configured to turn the rotatable magnets between a first position wherein the magnetic field in the rotor or stator is augmented and a second position wherein the magnetic field in the rotor or stator is cancelled ).
 


    PNG
    media_image1.png
    534
    525
    media_image1.png
    Greyscale

 	 

  
    PNG
    media_image2.png
    827
    733
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    767
    700
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    791
    714
    media_image4.png
    Greyscale


Murray US 2828955 shows a rotor with rotating magnets but not stationary magnets, and are not shown as being inside holes made by stationary magnets as claimed in this invention.  seeFig.2 and 3.  

    PNG
    media_image5.png
    714
    501
    media_image5.png
    Greyscale


Also Prior art SHIN (US 20130049509) shows rotatable magnet and another structure with stationary magnet, but fails to teach the stationary magnet forms holes that have rotational magnet within the same rotor which in other hand provides magnetic field augmentation. The structure is different and not close where one magnet structure rotate next to another outer stationary magnet that is stationary in the other structure and is not in the same rotor or adjacent. 
    PNG
    media_image6.png
    588
    595
    media_image6.png
    Greyscale


Also prior art Hildenbrand, US 7453341, shows rotor with rotating magnet 172 and another magnet 174, however, they stationary magnet does not form in a ring shape that it forms spaces for encompassing the rotating magnets that are rotated by a drive structure as shown in the drawing of the invention and having the north and south poles as structured and claims. 

    PNG
    media_image7.png
    326
    390
    media_image7.png
    Greyscale


All other prior art or ip.com search or Searches from other patent office or Google Patent Search or PLUS search fail to teach the combination of claim above. 
  
 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination of a rotor with stationary and rotating magnets, the stationary magnets have north and south poles, and the magnet is rotatable using a drive structure that drives the magnets and rotate them to fix or augment the magnetic field in the stator or rotor, the idea is unique, the prior art of record uses stationary structure or coils but using rotating magnets that are being inside of the stationary magnets is unique and none of the prior art or searches have taught to suggested the details and combination of the claim, the combination of claim 1 is unique.  Inter alia, “An electric machine, comprising: a magnet assembly for generating a magnetic field in one of a rotor or a stator having a plurality of wire windings carrying an electric current, the magnet assembly comprising: a plurality of fixed magnets disposed in a ring arrangement, each of the fixed magnets having a north pole and a south pole and arranged within the ring arrangement so that fixed magnets having a north pole faced toward the rotor or stator are alternated with fixed magnets having a south pole faced toward the rotor or stator and a slot is formed therebetween; a plurality of rotatable magnets, each of the rotatable magnets having a north pole and a south pole and disposed within a respective slot formed between a fixed magnet having a north pole faced toward the rotor or stator and a fixed magnet having a south pole faced toward the rotor or stator so that the rotatable magnet may rotate within the slot; and a drive assembly for turning the rotatable magnets within the slots to vary the magnetic field generated by the magnet assembly in the rotor or stator, the drive assembly configured to turn the rotatable magnets between a first position wherein the magnetic field in the rotor or stator is augmented and a second position wherein the magnetic field in the rotor or stator is cancelled “. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination.  The combination is specific in shape and structure and is to the point where the prior art does not explicitly disclose the combination as recited above. 
Claims 2-10 are allowed based on dependency from allowable claim 1. 
	Reasons of allowance for claim 11 are same as claim 1. 
In re Claim 11 recites, inter alia, “An electric machine, comprising: a housing; an axle disposed in the housing, the axle supported by at least one bearing assembly so that the axle may rotate with respect to the motor housing; a stator assembly disposed within the motor housing, the stator assembly comprising a stator core and a plurality of wire windings supported by the stator core; a rotor assembly coupled to the axle and configured to rotate with respect to the stator assembly to turn the axle, the rotor assembly comprising; a rotor core having a generally cylindrical outer face, a magnet assembly for generating a magnetic field in the stator assembly, the magnet assembly comprising: a plurality of fixed magnets spaced about the outer face of the rotor core in a ring arrangement, each of the fixed magnets having a north pole and a south pole and arranged in the ring arrangement so that fixed magnets having a north pole faced toward the stator assembly are alternated with fixed magnets having a south pole faced toward the stator assembly with a slot formed therebetween, and a plurality of rotatable magnets, each of the rotatable magnets having a north pole and a south pole and disposed within a respective slot formed between a fixed magnet having a north pole faced toward the stator assembly and a fixed magnet having a south pole faced toward the stator assembly so that the rotatable magnet may rotate within the slot; and a drive assembly for turning respective ones of the rotatable magnets within the slots to vary the magnetic field in the stator assembly, the drive assembly configured to turn the rotatable magnets between a first position wherein the magnetic field in the stator assembly is augmented and a second position wherein the magnetic field in the stator assembly is cancelled.).
 


    PNG
    media_image1.png
    534
    525
    media_image1.png
    Greyscale


  
    PNG
    media_image2.png
    827
    733
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    767
    700
    media_image3.png
    Greyscale
 

Murray US 2828955 shows a rotor with rotating magnets but not stationary magnets, and are not shown as being inside holes made by stationary magnets as claimed in this invention.  seeFig.2 and 3.  

    PNG
    media_image5.png
    714
    501
    media_image5.png
    Greyscale


Also Prior art SHIN (US 20130049509) shows rotatable magnet and another structure with stationary magnet, but fails to teach the stationary magnet forms holes that have rotational magnet within the same rotor which in other hand provides magnetic field augmentation. The structure is different and not close where one magnet structure rotate next to another outer stationary magnet that is stationary in the other structure and is not in the same rotor or adjacent. 
    PNG
    media_image6.png
    588
    595
    media_image6.png
    Greyscale


Also prior art Hildenbrand, US 7453341, shows rotor with rotating magnet 172 and another magnet 174, however, they stationary magnet does not form in a ring shape that it forms spaces for encompassing the rotating magnets that are rotated by a drive structure as shown in the drawing of the invention and having the north and south poles as structured and claims. 

    PNG
    media_image7.png
    326
    390
    media_image7.png
    Greyscale


All other prior art or ip.com search or Searches from other patent office or Google Patent Search or PLUS search fail to teach the combination of claim above. 
  
 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination of a rotor with stationary and rotating magnets, the stationary magnets have north and south poles, and the magnet is rotatable using a drive structure that drives the magnets and rotate them to fix or augment the magnetic field in the stator or rotor, the idea is unique, the prior art of record uses stationary structure or coils but using rotating magnets that are being inside of the stationary magnets is unique and none of the prior art or searches have taught to suggested the details and combination of the claim, the combination of claim 1 is unique.  Inter alia, “An electric machine, comprising: a magnet assembly for generating a magnetic field in one of a rotor or a stator having a plurality of wire windings carrying an electric current, the magnet assembly comprising: a plurality of fixed magnets disposed in a ring arrangement, each of the fixed magnets having a north pole and a south pole and arranged within the ring arrangement so that fixed magnets having a north pole faced toward the rotor or stator are alternated with fixed magnets having a south pole faced toward the rotor or stator and a slot is formed therebetween; a plurality of rotatable magnets, each of the rotatable magnets having a north pole and a south pole and disposed within a respective slot formed between a fixed magnet having a north pole faced toward the rotor or stator and a fixed magnet having a south pole faced toward the rotor or stator so that the rotatable magnet may rotate within the slot; and a drive assembly for turning the rotatable magnets within the slots to vary the magnetic field generated by the magnet assembly in the rotor or stator, the drive assembly configured to turn the rotatable magnets between a first position wherein the magnetic field in the rotor or stator is augmented and a second position wherein the magnetic field in the rotor or stator is cancelled “. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination.  The combination is specific in shape and structure and is to the point where the prior art does not explicitly disclose the combination as recited above. 
Claims 12-20 are allowed based on dependency from allowable claim 11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834